ORDER

PER CURIAM.
Todd Martin (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant contends the motion court erred by denying his claim that counsel rendered ineffective assistance of counsel by failing to: (1) offer a jury instruction on defense of third persons; and (2) object to the prosecutor’s reference in closing argument to matters outside the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).